Citation Nr: 1800714	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  16-16 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

Entitlement to an initial rating in excess of 20 percent prior to November 16, 2015, 10 percent prior to November 14, 2016, and 30 percent from November 14, 2016 to the present for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to August 1961.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2015 and November 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. From August 27, 2015 to November 14, 2016, the Veteran had, at worst, Level III hearing acuity in the right ear and level VII hearing acuity in the left ear under 38 C.F.R. § 4.85.  Resolving reasonable doubt in favor of the Veteran, his hearing impairment did not improve during this period. 

2. From November 14, 2016 to the present, the Veteran had, at worst, Level IV hearing acuity in the right ear and level IX hearing acuity in the left ear under 38 C.F.R. § 4.85.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent prior to November 16, 2015 for the bilateral hearing loss have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 6100 (2017).

2.  The criteria for a 20 percent rating, but no higher, for the bilateral hearing loss from November 16, 2015 to November 14, 2016 have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 6100 (2017).

3. The criteria for a rating in excess of 30 percent rating for the bilateral hearing loss have not been met from November 14, 2016 to the present.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 6100 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The Board finds that VA's duties to notify and assist have been met and all due process considerations have been satisfied.  Except as discussed herein, the Veteran has not raised issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  Moreover, no new evidence was received after the November 2016 Supplemental Statement of the Case. 

The pertinent regulations have been provided to the Veteran in the most recent Supplemental Statement of the Case and they will not be repeated here.



Higher Ratings for Bilateral Hearing Loss

The Veteran contends that he is entitled to higher ratings for his hearing loss throughout the period on appeal.  Specifically, he alleges that his hearing loss did not improve at any point. 

The Veteran underwent a private audiological evaluation in August 2015.  His puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
55
70
75
LEFT
35
35
75
95
110

His average speech thresholds were 61.25 decibels in the right ear and 78.75 decibels in the left ear.  Word recognition testing, conducted using the Maryland CNC test, revealed a speech recognition ability of 84 percent in the right ear and 60 percent in the left ear.  The right ear's hearing impairment warrants a 'III' numeric designation pursuant to Table VI.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI. The left ear's hearing impairment warrants a 'VII' numeric designation pursuant to Table VI.  Id.  Pursuant to Table VII, after entering the Veteran's left ear (as the poorer ear) and right ear numeric designations, the Veteran is entitled to a 20 percent rating.  Id. at Table VII.

The Veteran was afforded a VA audiological evaluation in November 2015.  His puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
55
70
75
LEFT
25
30
80
100
110

His average speech thresholds were 56.25 decibels in the right ear and 80 decibels in the left ear.  Word recognition testing, conducted using the Maryland CNC test, revealed a speech recognition ability of 84 percent in the right ear and 72 percent in the left ear.  The right ear's hearing impairment warrants a 'II' numeric designation pursuant to Table VI.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI. The left ear's hearing impairment warrants a 'VI' numeric designation pursuant to Table VI.  Id.  Pursuant to Table VII, after entering the Veteran's left ear (as the poorer ear) and right ear numeric designations, the Veteran is entitled to a 10 percent rating.  Id. at Table VII.

Because these results demonstrate an exceptional pattern of hearing impairment in the left ear, the Board also considered whether utilizing Table VIA would produce more favorable results.  See 38 C.F.R. § 4.86(b).  Under Table VIA, his left ear's hearing impairment warrants a 'VII' numeric designation.  After entering his left ear and right ear numeric designations into Table VII, however, he would still be entitled to a 10 percent rating.  

The Veteran underwent an audiological evaluation during a March 2016 VA treatment visit.  His puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
60
75
80
LEFT
40
45
80
100
105+

His average speech thresholds were 65 decibels in the right ear and 82+ decibels in the left ear.  While speech audiometry testing was conducted, the CIDW-22 material was used, rather than the Maryland CNC as required by VA regulations.  Accordingly, these results cannot be used for rating.  See 38 C.F.R. § 4.85(a).  At that time, however, the audiologist noted that the test results revealed a mild to severe sensorineural hearing loss in both ears and were similar to the August 2015 findings. 




The Veteran was afforded another VA audiological evaluation in November 2016.  His puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
70
80
85
LEFT
55
65
90
105+
105+

His average speech thresholds were 69 decibels in the right ear and 91 decibels in the left ear.  Word recognition testing, conducted using the Maryland CNC test, revealed a speech recognition ability of 80 percent in the right ear and 56 percent in the left ear.

The right ear's hearing impairment warrants a 'IV' numeric designation pursuant to Table VI.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI. The left ear's hearing impairment warrants a 'VIII' numeric designation pursuant to Table VI.  Id.  Pursuant to Table VII, after entering the Veteran's left ear (as the poorer ear) and right ear numeric designations, the Veteran is entitled to a 20 percent rating.  Id. at Table VII.

Because these results demonstrate an exceptional pattern of hearing impairment in the left ear, the Board also considered whether utilizing Table VIA would produce more favorable results.  See 38 C.F.R. § 4.86(b).  Under Table VIA, his left ear's hearing impairment warrants a 'IX' numeric designation.  After entering his left ear and right ear numeric designations into Table VII, he is entitled to a 30 percent rating.  Id. at Table VII.

In light of the lay and medical evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that a 20 percent rating is warranted from August 27, 2015 to November 14, 2016.  While the November 2015 VA examination results show that only the criteria for a 10 percent rating were met, the Board finds it is unlikely that the Veteran's hearing loss improved shortly after the August 2015 evaluation was conducted.  Additionally, the March 2016 evaluation shows results similarly to the August 2015 results, indicating that the Veteran's hearing loss did not improve and he is entitled to a 20 percent rating for that period on appeal.  The results do not show, however, that he is entitled to a rating in excess of 20 percent for that period.  

Further, the Board finds that a rating in excess of 30 percent is not warranted from November 14, 2016 to the present.  Although the Veteran is competent to report symptoms such as difficulty hearing, he is not competent to report that his hearing acuity warrants a higher evaluation under VA's tables for rating hearing loss disabilities.  Disability ratings for hearing impairment are derived by a mechanical application of audiometric evaluation results to the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Veteran has not alleged any unusual or exceptional symptoms such that referral for extraschedular consideration is needed.


ORDER

Entitlement to a rating in excess of 20 percent prior to November 16, 2015 is denied.

Entitlement to a 20 percent rating , but no higher, from November 16, 2015 to November 14, 2016 is granted.

Entitlement to a rating in excess of 30 percent from November 14, 2016 to the present is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


